OPINION — AG — ** ELECTION RULES — ABSENTEE BALLOTS — VETERANS — PUBLIC RECORD ** (1) AN APPLICATION FOR AN ABSENTEE BALLOT IS AN INTEGRAL PART OF VOTING THEREOF, THE VOTING OF WHICH BALLOT, UNDER THE LAWS OF THE STATE IS CONFIDENTIAL. (2) THERE IS NO STATUTE, SUCH AS 26 O.S. 77 [26-77], MAKING AN APPLICATION FOR AN ABSENTEE BALLOT, " A PUBLIC RECORD " (3) 26 Ohio St. 345.5 [26-345.5] EXPRESSLY PROVIDES THAT APPLICATIONS FOR ABSENTEE BALLOTS, SUCH AS REFERRED TO THEREIN: " SHALL BE CONFIDENTIAL, AND INFORMATION CONTAINED ON SUCH APPLICATION SHALL BE REVEALED ONLY TO MEMBERS OF THE COUNTY ELECTION BOARD OF THE COUNTIES INVOLVED, OR ITS AUTHORIZED EMPLOYEES. " AND THE AG IS OF THE OPINION THAT UNLESS ELECTORS APPLYING FOR ABSENTEE BALLOTS WAIVE THEIR RIGHT TO SECRECY IN RELATION THERETO, INFORMATION RELATIVE TO APPLICATIONS FOR SUCH BALLOTS SHOULD NOT BE GIVEN BY PRECINCT, COUNTY AND STATE ELECTION OFFICIALS TO PERSONS REQUESTING SUCH INFORMATION, THAT IS, UNLESS SAID OFFICIALS ARE DIRECTED TO DO SO BY A FINAL ORDER OF A COURT OF COMPETENT JURISDICTION. (RELEASE OF INFORMATION, NAMES, COUNTY, ELECTION BOARD) CITE: 26 Ohio St. 345.1 [26-345.1], 26 Ohio St. 345.5 [26-345.5], ARTICLE III, SECTION 6 (FRED HANSEN)